DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-13 and 16-18 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Nail (US 5583764 A).
Claim 1. Nail teaches a communication module for attachment to a parameterizable switching device, comprising:
one or more attachment elements for the attachment of the communication module to the switching device at a defined position
(Col 13 lines 15-30 e.g. Communication module 58 includes a 25 pin female plug, designated on FIG. 7 as P1, which engages male plug P1 shown in FIG. 5. Communication module 58 includes fiber optic cable connectors U4 and U5 for transmitting and receiving, respectively, the desired data along fiber optic conductors contained in composite cable 41. Transmitter and receiver current loops U1 and U2, respectively, and RS232 line driver/receiver U3, in conjunction with transistor Q1, allow fiber optic communication to be conducted between master CPU box 12 and satellite box 18.); and
housing parts to, upon the communication module being attached to the switching device, cover one or more setting elements, of the switching device, usable to set parameter values
(Figs 13 and 14; Col 16 lines 30-40 e.g. As shown in FIG. 13, enclosure 110 includes a hinged cover 104. The hinged cover is fastened to the body of enclosure 110 by six threaded fasteners 103.).

Claim 2. Nail teaches the communication module of claim 1, further comprising:
a transmitter for a communication connection between the communication module and the switching device, wherein the transmitter is configured to transmit parameter values assigned to the setting elements, when covered, via the communication connection to the switching device
(Col 12 lines 45-50 e.g. The communication module 58 is normally set to receive and convert RS232 signals. In the event that other applications require a different communication protocol, such as RS485 or 422, switch S2 effects a change so that signals transmitted to pin 2 and received at pin 3 of connector P1 will be reversed, such that the signals will be instead transmitted to pin 3 and received at pin 2.
Col 13 lines 15-30 e.g. Communication module 58 includes fiber optic cable connectors U4 and U5 for transmitting and receiving, respectively, the desired data along fiber optic conductors contained in composite cable 41. Transmitter and receiver current loops U1 and U2, respectively, and RS232 line driver/receiver U3, in conjunction with transistor Q1, allow fiber optic communication to be conducted between master CPU box 12 and satellite box 18.).

Claim 3. Nail teaches the communication module of claim 1, further comprising:
a transmitter and a receiver for a bidirectional communication connection between the communication module and the switching device
(Col 13 lines 15-30 e.g. Communication module 58 includes fiber optic cable connectors U4 and U5 for transmitting and receiving, respectively, the desired data along fiber optic conductors contained in composite cable 41. Transmitter and receiver current loops U1 and U2, respectively, and RS232 line driver/receiver U3, in conjunction with transistor Q1, allow fiber optic communication to be conducted between master CPU box 12 and satellite box 18.).


Claim 5. Nail teaches a switching device, comprising: 
one or more setting elements to set parameter values of the switching device
(Col 12 lines 45-50 e.g. The communication module 58 is normally set to receive and convert RS232 signals. In the event that other applications require a different communication protocol, such as RS485 or 422, switch S2 effects a change so that signals transmitted to pin 2 and received at pin 3 of connector P1 will be reversed, such that the signals will be instead transmitted to pin 3 and received at pin 2.); and 
one or more attachment elements to attach a communication module to the switching device at a defined position such that one or more of the one or more setting elements is covered by the communication module
(Col 13 lines 15-30 e.g. Communication module 58 includes a 25 pin female plug, designated on FIG. 7 as P1, which engages male plug P1 shown in FIG. 5. Communication module 58 includes fiber optic cable connectors U4 and U5 for transmitting and receiving, respectively, the desired data along fiber optic conductors contained in composite cable 41. Transmitter and receiver current loops U1 and U2, respectively, and RS232 line driver/receiver U3, in conjunction with transistor Q1, allow fiber optic communication to be conducted between master CPU box 12 and satellite box 18.).

Claim 6. Nail teaches the switching device of claim 5, further comprising:
a receiver for a communication connection between the communication module and the switching device, wherein the receiver is configured to receive parameter values assigned to the one or more covered setting elements from the communication module, via the communication connection
(Col 12 lines 45-50 e.g. The communication module 58 is normally set to receive and convert RS232 signals. In the event that other applications require a different communication protocol, such as RS485 or 422, switch S2 effects a change so that signals transmitted to pin 2 and received at pin 3 of connector P1 will be reversed, such that the signals will be instead transmitted to pin 3 and received at pin 2.).

Claim 7. Nail teaches the switching device of claim 5, further comprising:
a transmitter and a receiver for a bidirectional communication connection between the communication module and the switching device
(Col 13 lines 15-30 e.g. Communication module 58 includes fiber optic cable connectors U4 and U5 for transmitting and receiving, respectively, the desired data along fiber optic conductors contained in composite cable 41. Transmitter and receiver current loops U1 and U2, respectively, and RS232 line driver/receiver U3, in conjunction with transistor Q1, allow fiber optic communication to be conducted between master CPU box 12 and satellite box 18.).
Claim 8. Nail teaches a combination, comprising: the communication module of claim 1; and a switching device including one or more setting elements to set parameter values of the switching device
(Col 12 lines 45-50 e.g. The communication module 58 is normally set to receive and convert RS232 signals. In the event that other applications require a different communication protocol, such as RS485 or 422, switch S2 effects a change so that signals transmitted to pin 2 and received at pin 3 of connector P1 will be reversed, such that the signals will be instead transmitted to pin 3 and received at pin 2.); and one or more attachment elements to attach the communication module to the switching device at a defined position such that one or more of the one or more setting elements is covered by the communication module
(Col 13 lines 15-30 e.g. Communication module 58 includes a 25 pin female plug, designated on FIG. 7 as P1, which engages male plug P1 shown in FIG. 5. Communication module 58 includes fiber optic cable connectors U4 and U5 for transmitting and receiving, respectively, the desired data along fiber optic conductors contained in composite cable 41. Transmitter and receiver current loops U1 and U2, respectively, and RS232 line driver/receiver U3, in conjunction with transistor Q1, allow fiber optic communication to be conducted between master CPU box 12 and satellite box 18.).

claim 9. Nail teaches a combination comprising: the communication module of claim 2; and a switching device including one or more setting elements to set parameter values of the switching device
; one or more attachment elements to attach the communication module to the switching device at a defined position such that one or more of the one or more setting elements is covered by the communication module, and 
a receiver for a communication connection between the communication module and the switching device, wherein the receiver is configured to receive parameter values assigned to the one or more covered setting elements from the communication module, via the communication connection, the communication module being attached to the switching device, wherein covered housing parts cover the one or more setting elements of the switching device such that the one or more covered setting elements are no longer settable and no longer readable by a user upon the communication module being attached to the switching device
(Figs 13 and 14; Col 16 lines 30-40 e.g. As shown in FIG. 13, enclosure 110 includes a hinged cover 104. The hinged cover is fastened to the body of enclosure 110 by six threaded fasteners 103.), and wherein, through setting up of the communication connection, the switching device is notified that parameter values set on the one or more setting elements are no longer usable for parameters whose corresponding one or more setting elements are covered by the communication module, but are usable for parameter values received from the communication module
(Col 12 lines 45-50 e.g. The communication module 58 is normally set to receive and convert RS232 signals. In the event that other applications require a different communication protocol, such as RS485 or 422, switch S2 effects a change so that signals transmitted to pin 2 and received at pin 3 of connector P1 will be reversed, such that the signals will be instead transmitted to pin 3 and received at pin 2.)).

Claim 10. Nail teaches a method for converting the parameterization of a switching device including one or more setting elements for setting parameter values of the switching device to remote parameterization, the method comprising:
setting up a communication connection between a communication module for remote parameterization and the switching device, the communication module being attached to the switching device at a defined position relative to the switching device such that the communication module covers one or more of the one or more setting elements
(Col 12 lines 45-50 e.g. The communication module 58 is normally set to receive and convert RS232 signals. In the event that other applications require a different communication protocol, such as RS485 or 422, switch S2 effects a change so that signals transmitted to pin 2 and received at pin 3 of connector P1 will be reversed, such that the signals will be instead transmitted to pin 3 and received at pin 2.); and
transmitting parameter values assigned to the one or more covered setting elements, from the communication module via the communication connection, to the switching device
(Col 12 lines 45-50 e.g. The communication module 58 is normally set to receive and convert RS232 signals. In the event that other applications require a different communication protocol, such as RS485 or 422, switch S2 effects a change so that signals transmitted to pin 2 and received at pin 3 of connector P1 will be reversed, such that the signals will be instead transmitted to pin 3 and received at pin 2.
Col 13 lines 15-30 e.g. Communication module 58 includes fiber optic cable connectors U4 and U5 for transmitting and receiving, respectively, the desired data along fiber optic conductors contained in composite cable 41. Transmitter and receiver current loops U1 and U2, respectively, and RS232 line driver/receiver U3, in conjunction with transistor Q1, allow fiber optic communication to be conducted between master CPU box 12 and satellite box 18.).

Claim 11. Nail teaches the method of claim 10, wherein the communication module covers the one or more setting elements of the switching device such that the one or more covered setting elements are no longer settable and no longer readable by a user upon the communication module being attached to the switching device ((Figs 13 and 14; Col 16 lines 30-40 e.g. As shown in FIG. 13, enclosure 110 includes a hinged cover 104. The hinged cover is fastened to the body of enclosure 110 by six threaded fasteners 103.)), the method further comprising:
notifying, through the setting up of the communication connection, the switching device that the parameter values set on the one or more setting elements are no longer usable for parameters whose corresponding one or more setting elements are covered by the communication module, but are usable for parameter values received from the communication module
(Col 12 lines 45-50 e.g. The communication module 58 is normally set to receive and convert RS232 signals. In the event that other applications require a different communication protocol, such as RS485 or 422, switch S2 effects a change so that signals transmitted to pin 2 and received at pin 3 of connector P1 will be reversed, such that the signals will be instead transmitted to pin 3 and received at pin 2.
Col 13 lines 15-30 e.g. Communication module 58 includes fiber optic cable connectors U4 and U5 for transmitting and receiving, respectively, the desired data along fiber optic conductors contained in composite cable 41. Transmitter and receiver current loops U1 and U2, respectively, and RS232 line driver/receiver U3, in conjunction with transistor Q1, allow fiber optic communication to be conducted between master CPU box 12 and satellite box 18.).

Claim 12. Nail teaches a non-transitory computer program product for converting the parameterization of a parameterizable switching device, storing a computer program product, executable in a processor of the switching device, to carry out the method of claim 10 when executed
(Col 16 lines 55-65 e.g. The ROM supplied by Real Time Devices was removed and replaced with an EPROM programmed to have the desired instructions for the particular application of DAS 10.).


Claim 13. Nail teaches the communication module of claim 2, further comprising:
a transmitter and a receiver for a bidirectional communication connection between the communication module and the switching device 
(Col 16 lines 55-65 e.g. The ROM supplied by Real Time Devices was removed and replaced with an EPROM programmed to have the desired instructions for the particular application of DAS 10.).
Claim 16. Nail teaches the switching device of claim 6, further comprising:
a transmitter for a bidirectional communication connection, in connection with the receiver, between the communication module and the switching device
(Col 13 lines 15-30 e.g. Communication module 58 includes fiber optic cable connectors U4 and U5 for transmitting and receiving, respectively, the desired data along fiber optic conductors contained in composite cable 41. Transmitter and receiver current loops U1 and U2, respectively, and RS232 line driver/receiver U3, in conjunction with transistor Q1, allow fiber optic communication to be conducted between master CPU box 12 and satellite box 18.).

Claim 17. Nail teaches a combination, comprising:
the communication module of claim 2; and
a switching device including one or more setting elements to set parameter values of the switching device
((Col 12 lines 45-50 e.g. The communication module 58 is normally set to receive and convert RS232 signals. In the event that other applications require a different communication protocol, such as RS485 or 422, switch S2 effects a change so that signals transmitted to pin 2 and received at pin 3 of connector P1 will be reversed, such that the signals will be instead transmitted to pin 3 and received at pin 2.
); and one or more attachment elements to attach the communication module to the switching device at a defined position such that one or more of the one or more setting elements is covered by the communication module
((Col 13 lines 15-30 e.g. Communication module 58 includes a 25 pin female plug, designated on FIG. 7 as P1, which engages male plug P1 shown in FIG. 5. Communication module 58 includes fiber optic cable connectors U4 and U5 for transmitting and receiving, respectively, the desired data along fiber optic conductors contained in composite cable 41. Transmitter and receiver current loops U1 and U2, respectively, and RS232 line driver/receiver U3, in conjunction with transistor Q1, allow fiber optic communication to be conducted between master CPU box 12 and satellite box 18.)).

Claim 18. Nail teaches a non-transitory computer program product for converting the parameterization of a parameterizable switching device, storing a computer program product, executable in a processor of the switching device, to carry out the method of claim 11 when executed
(Col 16 lines 55-65 e.g. The ROM supplied by Real Time Devices was removed and replaced with an EPROM programmed to have the desired instructions for the particular application of DAS 10.). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nail in view of Svoen (US 20120319866 A1).
Claim 4. Nail teaches the communication module of claim 1, and further discloses the process of with an ability to use different communication parameters (Col 12 lines 45-50) and further discloses the system to be used in an explosive environment but does not specifically disclose wherein the communication module, attached at the defined position relative to the switching device, permits accessibility to the one or more setting elements, accessible for ATEX-relevant parameters.
However, Svoen teaches the process of using ATEX standards and relevant parameters related to ATEX ([0006] For example a European ATEX standard (Appareils destines a tre utilises en ATmospheres EXplosibles) compatible with equipment directive 94/9/EC regulates aspects such as avoiding that an equipment can become a source of ignition. [0034] At the same time the wireless sensor has to be a robust device to comply with ATEX requirements. Thus the top cover 3, made from a RF transparent plastic material).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a communication module, attached at the defined position relative to the switching device, permits accessibility to the one or more setting elements, accessible for ATEX-relevant parameters as taught by Svoen within the system of Nail for the purpose of enhancing the safety of the system to have components that are not a fire hazard.

Claim 14. Nail teaches the communication module of claim 2 and further discloses the process of with an ability to use different communication parameters (Col 12 lines 45-50) and further discloses the system to be used in an explosive environment but does not specifically disclose wherein the communication module, attached at the defined position relative to the switching device, permits accessibility to the one or more setting elements, accessible for ATEX-relevant parameters.
However, Svoen teaches the process of using ATEX standards and relevant parameters related to ATEX ([0006] For example a European ATEX standard (Appareils destines a tre utilises en ATmospheres EXplosibles) compatible with equipment directive 94/9/EC regulates aspects such as avoiding that an equipment can become a source of ignition. [0034] At the same time the wireless sensor has to be a robust device to comply with ATEX requirements. Thus the top cover 3, made from a RF transparent plastic material).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a communication module, attached at the defined position relative to the switching device, permits accessibility to the one or more setting elements, accessible for ATEX-relevant parameters as taught by Svoen within the system of Nail for the purpose of enhancing the safety of the system to have accessible components that are not a fire hazard.

Claim 15. The communication module of claim 3, and further discloses the process of with an ability to use different communication parameters (Col 12 lines 45-50) and further discloses the system to be used in an explosive environment but does not specifically disclose wherein the communication module, attached at the defined position relative to the switching device, permits accessibility to the one or more setting elements, accessible for ATEX-relevant parameters.
However, Svoen teaches the process of using ATEX standards and relevant parameters related to ATEX ([0006] For example a European ATEX standard (Appareils destines a tre utilises en ATmospheres EXplosibles) compatible with equipment directive 94/9/EC regulates aspects such as avoiding that an equipment can become a source of ignition. [0034] At the same time the wireless sensor has to be a robust device to comply with ATEX requirements. Thus the top cover 3, made from a RF transparent plastic material).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a communication module, attached at the defined position relative to the switching device, permits accessibility to the one or more setting elements, accessible for ATEX-relevant parameters as taught by Svoen within the system of Nail for the purpose of enhancing the safety of the system to have accessible components that are not a fire hazard.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689